Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant representative (Edwin D. Garlepp) on 07/01/2022.
The application has been amended as follows: 
Claims 18-20 have been amended as follows:
Claims 18-20 (Canceled).

Allowable Subject Matter
Claims 1-10, 12-17, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claim is the inclusion of the limitation “a second transistor stacked on the first transistor along a Z direction substantially perpendicular to a substrate plane, the second transistor including a second gate and a second channel surrounded by the second gate; 
local interconnect structures including at least a first local interconnect structure and a second local interconnect structure, both the first gate and the first channel positioned above the first local interconnect structure and below the second local interconnect structure along the Z direction, both the second gate and the second channel positioned above the second local interconnect structure along the Z direction” as recited in independent claim 1, in all of the claims which is not found in the prior art references.
Claims 2-7, 12-13, 15-17, and 21-22 are allowed for the same reasons as claim 1, from which they depend.
	The primary reason for the allowance of the claim is the inclusion of the limitation “a first gate connection structure electrically coupling a first gate of the first transistor with a third gate of the third transistor; and 
a second gate connection structure electrically coupling a second gate of the second transistor with a fourth gate of the fourth transistor ” as recited in independent claim 8, in all of the claims which is not found in the prior art references.
Claims 9-10 and 14 are allowed for the same reasons as claim 8, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896